Citation Nr: 1237236	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1965 to January 1969.  The Veteran died in April 2005.  The appellant claims as the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for the cause of the Veteran's death. 

In August 2009 and January 2012 the Board remanded the appellant's claim for additional development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death. 

The August 2009 Board remand instructed VA to obtain all of the Veteran's outstanding private treatment records, including terminal hospital records.  

The appellant responded to VA's August 2009 letter requesting private treatment records with a VA Form 21-4142, authorization to release identified private treatment records, and named several of the Veteran's private treatment providers.  In January 2012 the Board found that VA failed to take any action to obtain the identified records.  Thereafter, in January 2012 the Board again remanded the appellant's claim and instructed that all appropriate actions should be taken to obtain the Veteran's identified records.  In February 2012, VA sent the appellant a letter requesting her to return the enclosed VA Form 21-4142 so that the identified records from Presbyterian Hospital of Dallas, Presbyterian Hospital of Plano, Medical Center of Plano, Life Care Hospital of Plano, and Dr. S.G. could be obtained.  It was noted in the letter that six VA Form 21-4142s were enclosed and one VA Form 21-4138 (Statement in Support of Claim form) was enclosed.  

The appellant did not respond to this letter.  In an October 2012 Informal Hearing Presentation brief, the appellant's representative reported that she did not receive either the February 2012 letter or the attached forms.  It was further contended that there is no record of the attached VA Form 21-4142s in the claim file or record of additional attempts by VA to obtain these identified records.  

A review of the record does not reveal the copies of the VA Form 21-4142s that were reportedly attached to the February 2012 letter.  Whether the appellant received the February 2012 letter appears to fall under the presumption of regularity doctrine given that a copy of the letter itself is of record.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  However, as is contended by the appellant's representative, there is no record that any VA Form 21-4142s were sent to the appellant.  Additionally, following the prior Board remand in August 2009 the appellant very promptly provided VA with the name of the Veteran's private health care providers as was requested of her and VA took no actions to obtain the identified records at that time.  

Given this, the case should be again be remanded so that VA can obtain the Veteran's private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).   


Accordingly, the case is REMANDED for the following:

1.  Take all appropriate actions to obtain the Veteran's private treatment records identified in the February 2012 letter sent by VA to the appellant.  Include a copy of the new letter and the attached VA Form 21-4142s sent to the appellant in the claim file.  Note all requests made to treatment providers and any negative responses in the claim file.   

2.  If and only if, additional treatment records are received, send the Veteran's claim file to an appropriate VA examiner to determine the etiology of his death. 

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's in-service heart murmur is related to his death. 

If not, the examiner is to provide an opinion as to whether the Veteran's rheumatic heart disease, mitral insufficiency, class I, diagnosed in June 1969, is a form of cardiovascular-renal disease, and if so, whether it is at least as likely as not related to his death. 

If not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's rheumatic heart disease, mitral insufficiency, class I, diagnosed in June 1969, is related to the Veteran's in-service heart murmur, and if so, whether it is at least as likely as not related to his death. 

A detailed rationale for all medical opinions must be provided. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


